IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43064

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 403
                                                )
       Plaintiff-Respondent,                    )   Filed: February 24, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SCOTTY L. HOERSTER,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Blaine
       County. Hon. James Elgee, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                    ______________________________________________

PER CURIAM
       Scotty L. Hoerster was found guilty of aid and abet robbery, Idaho Code §§ 18-204, 18-
6501, 18-6502.     The district court imposed a unified six-year sentence, with four years
determinate. Hoerster appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hoerster’s judgment of conviction and sentence are affirmed.




                                                   2